                      Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 1 of 18
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Western District
                                                     __________        of Washington
                                                                 District of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.   MJ20-151
             2QH L3KRQH  3UR LQ D EODFN FDVH                               )
                                                                             )
                                                                             )

    $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 2QH L3KRQH  3UR LQ D EODFN FDVH IXUWKHU GHVFULEHG LQ $WWDFKPHQW $ DWWDFKHG KHUHWR DQG LQFRUSRUDWHG KHUHLQ

located in the              :HVWHUQ               District of                :DVKLQJWRQ                 , there is now concealed (identify the
person or describe the property to be seized):
 6HH $WWDFKPHQW % DWWDFKHG KHUHWR DQG LQFRUSRUDWHG KHUHLQ


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
         86&                             8QODZIXO 3RVVHVVLRQ RI 6KRUW%DUUHOHG 5LIOHV DQG 0DFKLQH *XQ



          The application is based on these facts:
        6HH DWWDFKHG $IILGDYLW RI /H[LH :LGPHU

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:
                                                                                     y                                       ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached
                                                                             ached sheet.


                                                                                                       Applicant’s signature
                                                                                                       Applic

                                                                                               6SHFLDO
                                                                                               6   L O $JHQW
                                                                                                       $     /H[LH :LGPHU $7)
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      WHOHSKRQH                       (specify reliable electronic means).


Date:            
                                                                                                         Judge’s signature

City and state: 6HDWWOH :DVKLQJWRQ                                                         %ULDQ $ 7VXFKLGD 86 0DJLVWUDWH -XGJH
                                                                                                       Printed name and title
                Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 2 of 18




 1                   AFFIDAVIT OF SPECIAL AGENT LEXIE WIDMER
 2 STATE OF WASHINGTON                  )
 3                                      )      ss
 4 COUNTY OF KING                       )
 5
 6         I, Lexie Widmer, a Special Agent with the United States Department of Justice
 7 Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), having been duly sworn,
 8 state as follows:
 9                                       INTRODUCTION
10         1.       This Affidavit is submitted in support of an Application for a Search
11 Warrant to search the following item, more fully described in Attachment A (attached
12 hereto and incorporated herein), for the seizure of the items specified in Attachment B
13 (attached hereto and incorporated herein):
14
15         SUBJECT DEVICE: One Apple iPhone 11 Pro in a black case which was seized
16         from James Michael Linton’s property at the Snohomish County Jail on March 10,
17         2020. The phone is currently stored in the ATF Seattle V Evidence vault.
18
19 The search of the SUBJECT DEVICE will be restricted as set forth in Attachment B.
20                        AFFIANT’S TRAINING AND EXPERIENCE
21          I am a special agent (SA) duly sworn and employed by the U.S. Department of
22   Justice Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF). I am currently
23   assigned to the Seattle V ATF Field Office, located within the Seattle, Washington,
24   Field Division. I have been employed as a special agent since July 2017.
25         2.       I am a graduate of Western Oregon University in Monmouth, Oregon,
26 where I received a Bachelor of Science in Computer Science and a Bachelor of Science
27 in Criminal Justice. I completed a twelve-week Criminal Investigator Training Program
28
     AFFIDAVIT OF LEXIE WIDMER - 1                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 3 of 18




 1 (CITP) and a fifteen-week Special Agent Basic Training (SABT) at the ATF National
 2 Academy/Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia.
 3         3.       I am responsible for investigations involving specified unlawful activities,
 4 to include violent crimes involving firearms that occur in the Western District of
 5 Washington. I am also responsible for enforcing federal firearms and explosives laws and
 6 related statutes in the Western District of Washington. I received training on the proper
 7 investigative techniques for these violations, including the identification of firearms and
 8 location of the firearms’ manufacture. I have actively participated in investigations of
 9 criminal activity, including but not limited to: crimes against property, narcotics-related
10 crimes, and crimes involving the possession, use, theft, or transfer of firearms. During
11 these investigations, I have also participated in the execution of search warrants and the
12 seizure of evidence indicating the commission of criminal violations. As a law
13 enforcement officer, I have testified under oath and affirmed to applications of search and
14 arrest warrants.
15                                  PURPOSE OF AFFIDAVIT
16         4.       This Affidavit is made in support of a search warrant for the SUBJECT
17 DEVICE, a cell phone belonging to James Michael Linton, as further described in
18 Attachment A.
19         5.       I make this Affidavit, in part, based on personal knowledge derived from
20 my participation in this investigation and, in part, based upon information gained from,
21 but not limited to, the following sources: (1) investigation conducted by other law
22 enforcement personnel, whose findings and observations have been reported to me either
23 directly or indirectly; (2) statements of witnesses; (3) business and public records; and (4)
24 law enforcement database inquiries.
25         6.       Except as otherwise noted, the information set forth in this Affidavit has
26 been provided to me by other law enforcement officers. Unless otherwise noted,
27 whenever in this Affidavit I assert that a statement was made, the information was
28 provided by another law enforcement officer (who may have had either direct or hearsay
     AFFIDAVIT OF LEXIE WIDMER - 2                                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 4 of 18




 1 knowledge of the statement) to whom I have spoken or whose report I have read and
 2 reviewed. Such statements are among many statements made by others and are stated in
 3 substance, unless otherwise indicated. Dates and times provided herein are approximate.
 4         7.       Furthermore, my experience as a special agent forms a basis for the
 5 opinions and conclusions set forth below.
 6         8.       Because this Affidavit is offered for the limited purpose of establishing
 7 probable cause in support of the application for a search warrant, it does not contain all of
 8 the information that the government possesses relative to this investigation. I have set
 9 forth only the facts that I believe are necessary to the determination of probable cause to
10 believe that the items to be searched contain evidence, fruits, and instrumentalities of the
11 crime of Unlawful Possession of a Machinegun and Unlawful Possession of a Short-
12 Barreled Rifle, in violation of Title 26, United States Code, Section 5861(d).
13                                  APPLICABLE OFFENSES
14         9.       It is unlawful for any person “to receive or possess a firearm which is not
15 registered to him in the National Firearms Registration and Transfer Record”; “to
16 obliterate, remove, change, or alter the serial number or other identification of a firearm
17 required by this chapter”; “to receive or possess a firearm having the serial number or
18 other identification required by this chapter obliterated, removed, changed, or altered”; or
19 “to receive or possess a firearm which is not identified by a serial number as required by
20 this chapter.” 26 U.S.C. § 5861(d), (g), (h), and (i).
21         10.      Additionally, it is unlawful for any person to transfer or possess a
22 machinegun, except under the authority of the United States, or where the machine gun
23 was lawfully possessed prior to May 19, 1986. 18 U.S.C. § 922(o). The manufacture of
24 new machineguns is also prohibited, except for transfer to governmental agencies. 27
25 C.F.R. 479.105(c).
26         11.      Pursuant to the National Firearms Act (NFA), a firearm is defined as
27 including: “a rifle having a barrel or barrels of less than 16 inches in length”; “a weapon
28 made from a rifle if such weapon as modified has an overall length of less than 26 inches
     AFFIDAVIT OF LEXIE WIDMER - 3                                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 5 of 18




 1 or a barrel or barrels of less than 16 inches in length”; and “a machine gun.” 26 U.S.C. §
 2 5845(a)(3), (4), and (6).
 3         12.    A machinegun is defined as including “any weapon which shoots, is
 4 designed to shoot, or can be readily restored to shoot, automatically more than one shot,
 5 without manually reloading, by a single function of the trigger” and “the frame or
 6 receiver of such weapon.” 26 U.S.C. § 5845(b).
 7                      INVESTIGATION AND PROBABLE CAUSE
 8         13.    On March 8, 2020, Washington State Patrol (WSP) and Everett Police
 9 Department (EPD) personnel responded to a single vehicle collision at the 3400 block of
10 eastbound SR 526, Everett, Washington.
11         14.    Upon arrival, WSP Trooper Vanderwielen determined that the driver had
12 left the location of the collision, and relayed that information to EPD Officer Freeman.
13 Trooper Vanderwielen located a witness on scene, identified as R.W., who told him that
14 the person he believed to have been the driver of the vehicle had asked him for a ride to
15 the Jack in the Box at 11820 Evergreen Way. R.W. stated that after R.W. dropped the
16 driver off, R.W. returned to the crash site to speak with law enforcement. R.W. had taken
17 a picture of the driver’s clothing and sent it to Trooper Vanderwielen.
18         15.    When Officer Freeman arrived on scene, he saw the vehicle was bearing
19 Idaho temporary registration 5720320. He saw the registration on the rear of the vehicle
20 listed James M. Linton as the registered owner. Officer Freeman asked his dispatch to
21 perform a records check for that name.
22         16.    Officer Freeman also saw the vehicle was off the road on an embankment
23 and had severe damage. The rear passenger door and front passenger doors were open. In
24 the back seat, he saw the muzzle of a firearm in plain view.
25         17.    While attempting to identify the driver of the vehicle, due to the vehicle not
26 returning in a computer records check, officers determined they would impound the
27 vehicle because of the firearms inside, so they began an inventory search of the vehicle,
28 prior to towing.
     AFFIDAVIT OF LEXIE WIDMER - 4                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 6 of 18




 1         18.    During the inventory, Officer Freeman located and recovered a loaded 12
 2 gauge shotgun out of the vehicle.
 3         19.    Also in the back seat of the vehicle, EPD Officer Gottas located a bag,
 4 which he recognized as a bag for carrying firearms. He found what he suspected to be a
 5 rifle with a grenade launcher attachment on the lower end of the barrel. He also saw
 6 another case outside of the vehicle. Officer Gottas opened this case and found two
 7 additional rifles.
 8         20.    The officers were then advised by dispatch that its records check showed
 9 that James M. Linton was a convicted felon. Officer Freeman compared the address on
10 the driver’s license return to the address on the temporary registration and saw they were
11 the same.
12         21.    The officers halted their search and placed the recovered firearms back in
13 the vehicle.
14         22.    At the same time, Trooper Vanderwielen went to the area of the Jack-in-
15 the-Box to look for the driver of the vehicle. He found Linton, who matched the
16 description provided by R.W., and detained him. Linton told Trooper Vanderwielen that
17 he had swerved his truck and crashed. Trooper Vanderwielen relayed this information to
18 Officer Freeman. Trooper Vanderwielen confirmed Linton’s identity via driver’s license
19 photo. Officer Freeman then confirmed Linton was a convicted felon through Linton’s
20 National Crime Information Center (NCIC) criminal history.
21         23.    At the time of his arrest, Linton had been carrying a backpack. Officer
22 Freeman searched that backpack incident to arrest and located a Smith & Wesson .357
23 magnum revolver loaded with eight rounds.
24         24.    Officer Freeman took custody of Linton from Trooper Vanderwielen. When
25 he told Linton he was under arrest for being a felon in possession of a firearm, Linton
26 stated, “It was a rifle.” Linton was transported and booked into the Snohomish County
27 Jail.
28
     AFFIDAVIT OF LEXIE WIDMER - 5                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 7 of 18




 1         25.    Trooper Vanderwielen provided Officer Freeman with a key fob for a Ram
 2 vehicle, which was later confirmed to be the key fob for the involved vehicle. Trooper
 3 Vanderwielen had located it in Linton’s pocket.
 4         26.    Officer Gottas remained on scene with the involved vehicle, pending a
 5 search warrant. The vehicle was transported to the Everett Police South Precinct, where it
 6 was held until a search warrant could be approved.
 7         27.    On the same day, Officer Gottas obtained a Snohomish County District
 8 Court search warrant for the involved vehicle.
 9         28.    Officers executed the search warrant and found a total of nine firearms,
10 along with numerous firearm magazines and a significant amount of ammunition inside
11 the vehicle.
12         29.    Two of the firearms were suspected short-barreled rifles with flare
13 launchers attached, and another two were also suspected short-barreled rifles. None of
14 these firearms had serial numbers, and during a function check were determined to be
15 fully automatic. Officers also found a Glock pistol that had been converted into a
16 suspected short-barreled rifle.
17         30.    Detective Coleman, a member of the WSP Bomb Squad who had been
18 asked to assist with the warrant execution because of the possible grenade launcher in the
19 vehicle, believed the aforementioned firearms to be items controlled under the National
20 Firearms Act and notified ATF.
21         31.    The other four firearms were a Glock handgun and three shotguns.
22         32.    On March 9 and March 10, 2020, I went to the Everett Police Property
23 Room and viewed evidence related to this case. I examined the five firearms that were
24 potentially regulated by the National Firearms Act. EPD had designated these items as
25 evidence numbers 4, 5, 6, 9, and 10.
26         33.    I examined and measured Item #4. I saw Item #4 was a non-serialized rifle
27 with a barrel length of not more than 5 5/8 inches. The firearm field-tested as a fully-
28
     AFFIDAVIT OF LEXIE WIDMER - 6                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 8 of 18




 1 automatic firearm (machinegun). I saw the selector switch appeared to have three
 2 positions – safe, semi-automatic, and fully-automatic.
 3         34.    I examined and measured Item #5. I saw Item #5 was a non-serialized rifle
 4 with a barrel length of not more than 6 5/8 inches. The firearm field-tested as a fully-
 5 automatic firearm (machinegun). I saw the selector switch appeared to have three
 6 positions – safe, semi-automatic, and fully-automatic.
 7         35.    I examined and measured Item #6. I saw Item #6 was a Glock pistol that
 8 was converted into a rifle with a barrel length of not more than 6 ¾ inches.
 9         36.    I examined and measured Item #9. I saw Item #9 was a non-serialized rifle
10 with a barrel length of not more than 8 ½ inches. The firearm field-tested as a fully-
11 automatic firearm (machinegun). I saw the selector switch appeared to have three
12 positions – safe, semi-automatic, and fully-automatic. I saw this rifle had a flare/round
13 launcher with markings “Use only U.S.C.G. approved flares, smoke, or gas rounds.”
14         37.    I examined and measured Item #10. I saw Item #10 was a non-serialized
15 rifle with a barrel length of not more than 9 3/8 inches. The firearm field-tested as a
16 fully-automatic firearm (machinegun). I saw the selector switch appeared to have three
17 positions – safe, semi-automatic, and fully-automatic. I saw this rifle had a flare/round
18 launcher with markings “Use only U.S.C.G. approved flares, smoke, or gas rounds.”
19         38.    As of March 8, 2020, James Michael Linton had been convicted of
20 Vehicular Assault, King County Superior Court cause number 08-1-01301-1 SEA, on or
21 about October 27, 2008. The State of Washington defines this offense as a felony.
22 Accordingly, Washington law prohibits Linton from possessing a firearm.
23         39.    On March 10, 2020, I went to the Snohomish County Jail and met with
24 Sergeant Ball. At that time, Linton was still in custody due to his arrest on March 8,
25 2020. Sgt. Ball showed me an Apple iPhone 11 Pro, the SUBJECT DEVICE, that he said
26 had been booked into Linton’s property with him. I seized the phone and took it into
27 ATF custody.
28
     AFFIDAVIT OF LEXIE WIDMER - 7                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 9 of 18




 1          40.    I photographed the phone and booked the phone into ATF evidence under
 2 case 787095-20-0024 as Item #001. It remains secured in the ATF Seattle V Evidence
 3 vault.
 4          41.    On March 19, 2020, I submitted a request for the ATF National Firearms
 5 Act Branch to query the National Firearms Registration and Transfer Record to determine
 6 whether any firearms that are subject to NFA regulation were registered to Linton. The
 7 next day, I received a response indicating that no firearms subject to NFA regulation
 8 were registered to Linton.
 9                     KNOWLEDGE FROM TRAINING AND EXPERIENCE
10          42.    Based on my training and experience in investigating firearms possession
11 and trafficking offenses, I am aware that when individuals who are prohibited from
12 legally possessing firearms seek to acquire or dispose of firearms, they typically do so
13 through private sales. A common way in which these types of private firearm sales, also
14 referred to as “street sales,” are transacted is via electronic communications such as text
15 message, email, and/or telephone calls. I know that cell phones are frequently used to
16 arrange such transactions because of the flexibility and mobility they offer. I am further
17 aware that when individuals are offering items of value for sale, such as firearms, it is
18 common for them to take a photograph of the item and send it via text message or email
19 to an interested party for their review, or to take a photograph of it to post/advertise it via
20 social media or the internet. During investigations of unlawful firearms sales, I have
21 found it to be common for buyers’ and sellers’ cell phones to contain photographs of the
22 firearms that were bought or sold.
23          43.    I am aware that when individuals who are prohibited from legally
24 possessing firearms seek to acquire firearms, they can also do so by manufacturing the
25 firearms themselves. Homemade firearms are typically non-serialized and are difficult to
26 trace, which may add to their appeal to persons who intend to possess them unlawfully.
27          44.    Based on my experience, I know that materials, tools, and parts for
28 manufacturing firearms are available over the internet. I am aware that firearm lower
     AFFIDAVIT OF LEXIE WIDMER - 8                                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 10 of 18




 1 receivers, which are approximately 80% completed and are not considered firearms under
 2 federal law, are available for purchase via the internet. As these lower receivers are not
 3 considered firearms, they are not subject to the same sales restrictions (background
 4 check, transfer via Federal Firearms Licensee, etc.) as completed firearms. There are
 5 numerous internet retailers from whom an internet user can purchase 80% lower receivers
 6 to be shipped to the user’s address.
 7         45.    Other items necessary for firearms manufacturing such as upper receivers,
 8 barrels, springs, and trigger assemblies are also not subject to the same regulations as
 9 completed firearms and can also be purchased from internet retailers. While many
10 firearms can be built or assembled with simple tools, internet retailers also offer specific
11 tools to make the process easier and to allow for the construction of more complicated
12 firearms. These tools include drill bits, drill presses, molds, jigs, and wrenches or sockets
13 that fit particular firearms parts. For individuals interested in completing more complex
14 firearms or completing more firearms in a short amount of time, internet retailers offer
15 specialized Computer Numerical Control (CNC) machines which automate portions of
16 the firearms manufacturing process. A user can create or download electronic
17 instructions for the machine and use it to cut metal or plastic into very specific shapes
18 with small tolerances. There are internet retailers that offer small CNC type machines
19 specifically designed for home firearm manufacturing.
20         46.    Based on my experience I also know that persons who manufacture their
21 own firearms rarely design a new type of firearm from scratch. Typically, the person will
22 start with kits or plans to manufacture a firearm similar to a model available on the
23 commercial market. I am aware that plans and instructions can be readily located and
24 viewed via the internet. I am also aware that internet video sites such as youtube.com
25 contain numerous videos of step-by-step instructions as to how to manufacture certain
26 firearms.
27         47.    Based on my training and experience, I know that data from internet
28 websites may be retained on the cell phone used to access the website. When properly
     AFFIDAVIT OF LEXIE WIDMER - 9                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 11 of 18




 1 examined, this data may provide a record of interactions or transactions conducted via the
 2 website. In particular, cell phones may retain data regarding when a particular website
 3 was visited, various pages or parts of a website that were examined, and transactions that
 4 were conducted on the website, as well as internet searches generally. This information
 5 may provide relevant insight into the device user’s state of mind as it relates to the
 6 offense under investigation. For example, information within the device may indicate the
 7 owner’s motive and intent to commit a crime (e.g., internet searches indicating criminal
 8 planning).
 9         48.    Based on my training and experience, the data maintained in a cellular
10 telephone may include evidence of a crime or crimes. This includes the following:
11                a.     The assigned number to the cellular telephone (known as the mobile
12         directory number or MDN), and the identifying telephone serial number
13         (Electronic Serial Number, or ESN), (Mobile Identification Number, or MIN),
14         (International Mobile Subscriber Identity, or IMSI), or (International Mobile
15         Equipment Identity, or IMEI) are important evidence because they reveal the
16         service provider, allow us to obtain subscriber information, and uniquely identify
17         the telephone. This information can be used to obtain toll records and to identify
18         contacts by this telephone with other cellular telephones used by other subjects.
19                b.     The stored list of recent received calls and sent calls is important
20         evidence. It identifies telephones recently in contact with the telephone user. This
21         is valuable information because it will identify telephones used by other
22         individuals who are part of illegal firearms transactions, and it confirms the date
23         and time of contacts. This information also is helpful (and thus is evidence)
24         because it leads to friends and associates of the user who can identify the user,
25         help locate the user, and provide information about the user. Identifying a
26         defendant’s law-abiding friends is often just as useful as identifying his criminal
27         associates.
28
     AFFIDAVIT OF LEXIE WIDMER - 10                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 12 of 18




1                c.     Stored text messages are important evidence, similar to stored
2         numbers. Agents can identify both criminal associates, and friends of the user
3         who likely have helpful information about the user, his location, and his activities.
4                d.     Photographs and videos on a cellular telephone are evidence because
5         they help identify the user, either through his or her own picture, or through
6         pictures or videos of friends, family, and associates that can identify the user. As
7         noted above, it is also likely that photographs or videos of contraband firearms,
8         firearms accessories, and/or ammunition are on the subject phone.
9                e.     Stored contacts records are important evidence because they show
10        the user’s close associates and family members, and they contain names and
11        nicknames connected to phone numbers that can be used to identify suspects
12               f.     Many wireless communication devices including cellular telephones
13        such as iPhones, Android phones, and other “smart phones,” as well as tablet
14        devices such as Apple iPads, may also be used to access and download
15        information from the Internet and communicate with other devices via a variety of
16        communication channels. These additional communication channels include
17        traditional cellular networks, voice over internet protocol, video conferencing
18        (such as FaceTime and Skype), and a wide variety of messaging applications (such
19        as SnapChat, What’sApp, Signal, Telegram, Viber and iMessage).
20               g.     I know based on my training and experience that there are hundreds
21        of different messaging applications available for popular cellular telephones, and
22        that the capabilities of these applications vary widely for each application. Some
23        applications include end-to-end encryption that may prevent law enforcement
24        from deciphering the communications without access to the device and the ability
25        to “unlock” the device through discovery of the user’s password or other
26        authentication key. Other communication applications transmit communications
27        unencrypted over centralized servers maintained by the service provider and these
28        communications may be obtained from the service provider using appropriate
     AFFIDAVIT OF LEXIE WIDMER - 11                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 13 of 18




1         legal process. Other applications facilitate multiple forms of communication
2         including text, voice, and video conferencing. I know based on my training and
3         experience that obtaining a list of all the applications present on a handheld mobile
4         computing device can provide valuable leads in an investigation. By determining
5         what applications are present on a device, an investigator may conduct follow-up
6         investigation including obtaining subscriber records and logs to determine whether
7         the device owner or operator has used each particular messaging application. This
8         information may be used to support additional search warrants or other legal
9         process to capture those communications and discover valuable evidence. With
10        regard to drug trafficking investigations, this information can establish a
11        connection to other co-conspirators and customers.
12               h.     Wireless communication devices may also contain geolocation
13        information indicating where the device was at particular times. Many of these
14        devices track and store GPS and cell-site location data to provide enhanced
15        location based services, and serve location-targeted advertising, search results, and
16        other content. Numerous applications available for wireless communication
17        devices collect and store location data. For example, when location services are
18        enabled on a handheld mobile device, many photo applications will embed
19        location data with each photograph taken and stored on the device. Mapping
20        applications such as Google Maps may store location data including lists of
21        locations the user has entered into the application. Location information may
22        constitute evidence of the crimes under investigation because that information may
23        reveal whether a suspect was at or near the scene of a crime at any given moment,
24        and may also reveal evidence related to the identity of the user of the device. This
25        location information is also helpful because, for example, it can show locations
26        where drugs or firearms may be stored.
27               i.     Wireless communication devices may also contain internet browsing
28        history. Most modern cellular devices have the ability to browse the internet.
     AFFIDAVIT OF LEXIE WIDMER - 12                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 14 of 18




 1         Therefore, browsing history may be stored on any wireless communication device
 2         seized during the search. Based on my training and experience, I know that
 3         internet browsing history may include valuable evidence regarding the identity of
 4         the user of the device. This evidence may include online user names, account
 5         numbers, e-mail accounts and bank accounts, as well as other online services.
 6         Internet browsing history may also reveal important evidence about a person’s
 7         location and search history.
 8                                MANNER OF EXECUTION
 9         49.    Because this warrant seeks only permission to examine a device already in
10 law enforcement’s possession, the execution of this warrant does not involve the physical
11 intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court
12 to authorize execution of the warrant at any time in the day or night.
13                                        CONCLUSION
14         50.    Based on the aforementioned facts, I believe that the SUBJECT DEVICE
15 will contain evidence of Linton’s unlawful possession of unregistered firearms
16 (machineguns and short-barreled rifles) that are regulated under the National Firearms
17 Act.
18
19
20
                                                     Lexie
                                                       xie Widmer, Special
                                                                    S      Agent
21
                                                     Bureau of Alcohol, Tobacco, Firearms,
22                                                   and Explosives
23
24
25
26
27
28
     AFFIDAVIT OF LEXIE WIDMER - 13                                          UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 15 of 18




1         The above-named agent provided a sworn statement to the truth of the foregoing
2 affidavit by telephone on the ___ day of April, 2020.
3
4
5
                                                  Brian A. Tsuchida
6
                                                  United States Magistrate Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     AFFIDAVIT OF LEXIE WIDMER - 14                                    UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO No. 2020R00243
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
        Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 16 of 18




                               ATTACHMENT A
                          PROPERTY TO BE SEARCHED

      The property to be searched is the following cellular telephone currently in the
possession of the Bureau of Alcohol, Tobacco, Firearms, and Explosives:

      SUBJECT DEVICE: One Apple iPhone 11 Pro in a black case, which was
      seized from James Michael Linton’s property at the Snohomish County Jail
      on March 10, 2020. The phone is currently stored in the ATF Seattle V
      Evidence vault and identified as ATF evidence under case 787095-20-0024,
      Item #001. It is depicted in the photograph below.
           Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 17 of 18




                               ATTACHMENT B
                    ITEMS TO BE SEARCHED FOR AND SEIZED

      This warrant authorizes the search for the following items in Target Devices:

       Evidence, fruits, and/or instrumentalities of the commission of the following
crimes: Unlawful Possession of a Short-Barreled Rifle; Unlawful Possession of a
Machinegun; and Unlawful Possession of Firearms Not Identified by a Serial Number, in
violation of 26 U.S.C. § 5861, specifically:

      i.       Assigned number and identifying telephone serial number (ESN, MIN,
               IMSI, or IMEI);
      ii.      Stored list of recent received, sent, or missed calls;
      iii.     Stored contact information;
      iv.      Photographs and/or video related to the aforementioned crimes of
               investigation, or that may show the user of the phone and/or
               co-conspirators, including any metadata associated with these photographs
               and videos (such as date and time photograph was taken or obtained, and
               GPS data); such photographs and videos may include, but are not limited
               to, photographs and videos of firearms, ammunition, gun boxes, other
               firearm accessories, or other items relating to firearms (e.g., targets);
               photographs and videos of individuals displaying firearms or any of the
               above-described items; and photographs and videos that may show the user
               of the phone and/or co-conspirators; and
      v.       Stored text messages (including any attached digital files associated
               therewith) related to the aforementioned crimes of investigation, including
               Apple iMessages, Blackberry Messenger messages or other similar
               messaging services where the data is stored on the telephone.
      vi.      Other documents, records, communications, images, video or audio
               recordings, or other data in whatever form, which are or contain evidence
               of or pertain to the above-listed crime, including: location data, cell tower
               usage, GPS satellite data, and GPS coordinates for routes and destination
               queries, internet searches and browsing history, and similar material which
               is or pertains to evidence of the above-listed crime.
      vii.     Other data, documents, records, images, videos, or other items in whatever
               form, tending to identify the subscriber of the device, the user of the device,
               and/or the possessor of the device, and/or dominion and control of the
               device.
        Case 2:20-mj-00151-BAT Document 1 Filed 04/02/20 Page 18 of 18




      The search warrant authorizes imaging or otherwise copying all data contained on
the SUBJECT DEVICE. The search warrant also authorizes reasonable efforts to
overcome any passcode protection of the SUBJECT DEVICE.
